DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 27 September 2021 has been entered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “140” has been used to designate both expansion screw (see par. 0022, 0027, 0028) and major fins (see par. 0024).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

[AltContent: textbox (Filed 27 September 2021)][AltContent: textbox (Originally Filed)][AltContent: textbox (Expansion screw pin is centered with the implant body)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Expansion screw pin is displaced to the left)][AltContent: arrow][AltContent: textbox (Diameter of the abutment same as the coronal diameter of the implant body)][AltContent: oval][AltContent: oval][AltContent: arrow][AltContent: textbox (Bigger diameter of the abutment)][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    730
    510
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    757
    517
    media_image2.png
    Greyscale


The drawings were received on 27 September 2021.  These drawings are not acceptable.
The drawings are objected because in the amended Fig. 1 (see circled areas of the Fig. 1 to the right above) include some elements that are not placed in the same location as in the originally filed Fig. 1 (see circled areas of the Fig. 1 to the left above), e.g.  of the right portion of the abutment looks like it has the external diameter bigger than the implant screw body 150 on the coronal portion, wherein the original Fig. 1 does not have it like that, and what it appears to be center pin or rod of the expansion screw 140 now is pushed to one side (left) of the skirt 160b locking like a top portion of the pic is .
Specification
The amended specification was received on 27 September 2021.  This amended specification is acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in lines 3-4 of the claim is describing that the “exterior of the elongated hollow body has a first fin and a second fin”, and at the same time describe that “each of the first fin comprises a ridge protruding non-helically from the elongated hollow body” which is confusing. It is not understood the second recitation of “each of the first fin” if the claim is describing a first fin and a second fin. The Office does not understand if the first fin includes a plurality of fins, so that the recitation could be understood that each of the first fins includes the elements described above, or that it was intended to claim that “each of the first fin and second fin include the elements described 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Flander (US 3708883 A) in view of Lazarof (US 5681167 A).
[AltContent: ][AltContent: textbox (Screw cap)][AltContent: arrow][AltContent: ][AltContent: textbox (Third fin)][AltContent: arrow][AltContent: textbox (Second fin)][AltContent: arrow][AltContent: textbox (Bore)][AltContent: textbox (Screw cap)][AltContent: arrow][AltContent: textbox (Elongated hollow body)][AltContent: textbox (Plurality of skirts)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Screw cap)][AltContent: arrow][AltContent: textbox (Expansion member)][AltContent: arrow][AltContent: textbox (Screw)][AltContent: arrow][AltContent: textbox (Elongated hollow body)][AltContent: arrow][AltContent: textbox (First fin)][AltContent: arrow]
    PNG
    media_image3.png
    532
    464
    media_image3.png
    Greyscale

Regarding claim 1, Flander discloses an apparatus (see Fig. 1 above) including: 
an elongated hollow body with a plurality of skirts on one end of the elongated hollow body (see annotated Fig. 1 above), an exterior of the elongated hollow body having a first fin (see annotated Fig. 2 above, where the first fin is located on the upper portion of the elongated hollow body) and a second fin (see annotated Fig. 2 above, where the second fin is located on the outer surface of the plurality of skirts), the elongated hollow body further being configured to receive a screw (18), the screw including an expansion member (34) and a screw cap having a diameter (see Fig. 1 above, where the screw cap is the proximal end of the screw, and due to it is a screw it has a circular cross section, in this way having a diameter), the expansion member being configured to expand the plurality of skirts upon insertion into an interior of the elongated hollow body (see annotated Fig. 3 above ), the first fin and the second fin each being configured to secure the apparatus when the apparatus is placed within a bore (see Fig. 3 above), and the first fin secures the apparatus at least by engaging the bore (see annotated Fig. 3 above), the screw cap protruding from the hollow body when the second fin secure the apparatus (see annotated Fig. 3 above); and 
a prosthesis (40) that is sized based at least in part on the diameter of the screw head, and configured to mount onto the screw cap and between other objects proximate the bore (see annotated Fig. 1 above), the sizing of the prosthesis resulting from an imaging scan of the screw head and the other objects proximate the bore
 where the first fin includes protrusion (25), where the protrusions (25) are actually parts of threads (see col. 3, lines 23-26).  
However, Flander does not disclose that each of the first fin including a ridge protruding non-helically from the elongated hollow body.
[AltContent: textbox (Plurality of skirts)][AltContent: arrow]
    PNG
    media_image4.png
    421
    280
    media_image4.png
    Greyscale


[AltContent: arrow][AltContent: textbox (First fin)][AltContent: textbox (Second fin)][AltContent: textbox (Screw cap)][AltContent: textbox (Screw)][AltContent: arrow][AltContent: textbox (Expansion member)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (Plurality of skirts)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Elongated hollow body)]
    PNG
    media_image5.png
    732
    478
    media_image5.png
    Greyscale
                 
    PNG
    media_image6.png
    731
    362
    media_image6.png
    Greyscale

Lazarof teaches a dental implant including an elongated hollow body including a first fin and a second fin (see annotated Fig. Fig. 2 above), where each of the first fin include a ridge protruding non-helically from the elongated hollow body (see col. 7, lines 4-10 – “…separately-movable bone anchor segments 84 each having bone penetrating means provided in the form of a series of longitudinally spaced, blade-like bone penetrating protuberances 86 slice into the bone in a manner to securely lock the tubular body 56 within the bore 58”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusions of Flander, with the first fin including the ridge protruding non-helically of Lazarof, in order for the fins to slice into the bone in a manner to securely lock the body within the bore.
Regarding claim 3, Flander/Lazarof discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Flander discloses that the first fin and the second fin are oriented in parallel (see Fig. 3 above).  
 Regarding claim 4, Flander/Lazarof discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Flander discloses a first diameter of the first fin is greater than a second diameter of the second fin such that the first fin protrudes more from the elongated hollow body than the second fin (see annotated Fig. 3 above, where by having the first fin on the lower portion where the skirts expand radially creates a diameter of the first fin to be greater than the diameter of the second fin located on the upper part of the implant that does not expand).
Regarding claim 5, Flander/Lazarof discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Flander discloses that the exterior 
Regarding claim 9, Flander/Lazarof discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Flander discloses that the bore (26) is inside a jawbone (28) of a patient (see annotated Fig. 2 above and col. 1, lines 36-42).  
Regarding claim 10, Flander/Lazarof discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Flander discloses that an end of the apparatus opposite the first fin and the second fin is configured to receive the prosthesis (40).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Flander (US 3708883 A) in view of Lazarof (US 5681167 A) (aka Lazarof’167) as applied to claim 1 above, and further in view of Lazarof (US 20060194171 A1) (aka Lazarof’171).
Regarding claims 6 and 7, Flander/Lazarof‘167 discloses the claimed invention substantially as claimed, as set forth above for claim 1. 
[AltContent: textbox (Second fin)][AltContent: textbox (Set of major fins having larger diameter)][AltContent: ][AltContent: textbox (Set of major fins having larger diameter)][AltContent: textbox (Set of minor fins having smaller diameter)][AltContent: arrow]
    PNG
    media_image7.png
    219
    433
    media_image7.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (First fin)][AltContent: arrow][AltContent: textbox (Set of minor fins having smaller diameter)][AltContent: ]
    PNG
    media_image8.png
    235
    395
    media_image8.png
    Greyscale

However, Flander/Lazarof‘167 does not disclose that the first fin includes a set of minor fins disposed on the exterior of the elongated hollow body, wherein the second fin includes a set of major fins disposed on the exterior of the elongated hollow body, and wherein fins including the set of minor fins have a smaller diameter, protrude less from the elongated hollow body than fins including the set of major fins, and/or are spaced closer together than fins including the set of major fins (for claim 6); and that the set of minor fins is disposed along a first portion of the elongated hollow body of the apparatus, and wherein the set of major fins is disposed along a second portion of the elongated hollow body of the apparatus (for claim 7
Lazarof’171 teaches (see annotated Fig. 1 and 2, and col. [0059] – “the lower bone penetrating protuberances 12 located closer to the terminal end 36 of the expandable skirt portion 2 are progressively smaller and finer when compared to those protuberances 12 located on the expandable skirt portion 2 adjacent to the tapered tubular body 3. The protuberances 12 located closer to the terminal end 36 are progressively tapered and made smaller and finer so that they do not cut into and engage the internal surface of the drill shaped cavity 46. This is because the terminal end 36 of the expandable skirt portion 2 is more delicate and it is undesirable to have the bone penetrating protuberances 12 and/or bone anchor segments 11 be damaged or fracture while engaging the hard jawbone 27. Thus, the lower protuberances 12 do not engage the hard jawbone 27 and thus are less likely to be damaged or fracture along with the corresponding bone anchor segments 11”).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the first fin and the second fin of Flander/Lazarof’167, with the set of minor fins have a smaller diameter, protrude less from the elongated hollow body than fins including the set of major fins  of Lazarof’171, in order to avoid cutting into the surface of the bone cavity. 
 Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, based on the interpretation given to the implants, the limitations described in the claim is not found in the prior arts of Flander, Lazarof’167 and Lazarof’171.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772